119 Mich. App. 41 (1982)
325 N.W.2d 617
LONGHI
v.
LONGHI
Docket No. 61873.
Michigan Court of Appeals.
Decided August 25, 1982.
Monash & Monash, P.C., for plaintiff.
Leonard Lemberg, P.C. (by Richard G. Partrich), for defendant.
*42 Before: V.J. BRENNAN, P.J., and D.C. RILEY and V.R. PAYANT,[*] JJ.
V.J. BRENNAN, P.J.
Plaintiff appeals as of right from a November 23, 1981, order of the trial court which modified a custody provision in a judgment of divorce and a December 14, 1981, order which denied plaintiff's motion for rehearing.
Plaintiff, Karen Longhi, and defendant, Dennis Longhi, were married on April 3, 1970. Two children were born during the course of the marriage: the first child on October 3, 1975, and the second child on January 18, 1978. The plaintiff commenced her divorce action on April 3, 1979.
On March 20, 1981, the trial court entered the judgment of divorce. The parties were awarded joint custody of the two minor children, but the plaintiff was to have physical custody of the children.
On March 13, 1981, prior to the entry of the judgment of divorce, defendant petitioned for a change of custody. Thereafter, plaintiff counter-petitioned for termination of joint custody. After a hearing, the trial court concluded that joint legal custody should continue, but that physical custody should be transferred to the defendant's home.
On appeal, plaintiff seeks review of the trial court's decision.
This Court reviews child custody cases de novo. However, the trial court's determination should be affirmed unless the court made findings of fact against the great weight of the evidence or committed a palpable abuse of discretion or a clear legal error on a major issue. MCL 722.28; MSA 25.312(8); DeGrow v DeGrow, 112 Mich. App. 260, *43 265; 315 NW2d 915 (1982). The trial court is granted extremely broad powers in custody cases. Blaskowski v Blaskowski, 115 Mich. App. 1; 320 NW2d 268 (1982).
After reviewing the record and the briefs of the parties, we find no basis for reversing the trial court's determination.
The trial court found that the children perceived their custodial environment as encompassing the homes of both parents. Emphasizing that, "I don't want to make any traumatic change of custody", the trial court concluded that joint custody should remain in effect, but that the defendant would have physical custody of the children with plaintiff receiving extensive visiting rights. Further, the trial court indicated that this was an experimental custody arrangement and the court will continue to monitor the situation. We find no error on the part of the trial court. The trial court is in a better position than this Court to monitor the custody situation in this case. We further find that the trial court complied with GCR 1963, 517.1 and the Child Custody Act, MCL 722.21 et seq.; MSA 25.312(1) et seq., as it applied to this case. Thus, we affirm the trial court's custody decision.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.